COURT OF APPEALS FOR THE
                                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                                      ORDER ON MOTION

 Cause number:                     01-15-00972-CR
 Style:                            Adrian Aguilar
                                   v. The State of Texas
 Date motion filed*:               January 13, 2017
 Type of motion:                   Motion Requesting Oral Argument
 Party filing motion:              Appellant
 Document to be filed:

Is appeal accelerated?        No

 If motion to extend time:
          Original due date:
          Number of previous extensions granted:                        Current Due date:
          Date Requested:

Ordered that motion is:

                   Granted
                    If document is to be filed, document due:
                     Absent extraordinary circumstances, the Court will not grant additional motions to extend time
                   Denied
                   Dismissed (e.g., want of jurisdiction, moot)
                   Other: _____________________________________
              Appellant’s motion requesting oral argument is GRANTED. The Court has reset the case for submission
              on April 5, 2017, at 1:30 PM in our Courtroom, 301 Fannin Street, Third Floor, North Courtroom, before
              a panel consisting of Justice Jennings, Justice Higley, and Justice Massengale, subject to change by the
              Court.


Judge’s signature: /s/ Terry Jennings


Panel consists of      ____________________________________________

Date: February 14, 2017




November 7, 2008 Revision